Citation Nr: 9914045	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from May 1966 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which, in 
pertinent part, denied entitlement to service connection for 
PTSD. 

In March 1994, the appellant had a hearing at the RO before a 
Member of the Board, and this case was remanded in March 1996 
and January 1997 for additional evidentiary development.  
Under VA regulations, a claimant is entitled to have final 
determination of his claim made by the Board member who 
conducted a hearing.  38 C.F.R. § 20.707 (1998).  However, 
the Board member who held the appellant's hearing is no 
longer with the Board.  In February 1999, the Board notified 
the appellant of this fact and gave him an opportunity to 
request a hearing before another Member of the Board.  The 
appellant did not respond.

The evidentiary development requested in the prior Remands 
has been accomplished.  However, this case is not ready for 
appellate review and another Remand is needed.  The appellant 
is unable to remember most of his stressors, but he maintains 
that he engaged in combat with the enemy in Vietnam and that 
his stressors are combat-related.  The Board does not have 
sufficient evidence of record to decide the appellant's 
claim, since it is not clear whether his unit participated in 
combat.

Service connection for PTSD requires, in pertinent part, 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (1998); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish that the claimed stressors 
actually occurred varies depending on whether it can be 
determined that the appellant "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991); see also Gregory 
v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 82 F.3d 
389 (Fed.Cir. 1996).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The appellant's personnel records indicate that he was 
assigned to the United States Naval Mobile Construction 
Battalion Seven (MCB-7) from March to July 1967.  He was a 
rifleman in a Security Company during this time period, 
despite his military occupational specialty (MOS) in 
construction.  He maintains that this unit was located in 
Vietnam throughout this time period.  

The Department of the Navy indicated that the appellant 
reported to MCB-7 for duty in Vietnam on March 10, 1967.  
However, his administrative records indicate that he was on 
unauthorized absence on May 8, 1967, and when he surrendered 
to the military authorities on May 10, 1967, it was in 
Birmingham, Alabama.  He was then returned to MCB-7 which was 
located in Davisville, Rhode Island, at that time.  When the 
appellant was hospitalized on June 20, 1967, it was stated 
that he was serving in Vietnam.  It is not known from the 
evidence of record whether the appellant's construction 
battalion engaged in combat operations, but it is also not 
known when the appellant was in Vietnam.

In order to assure that the evaluation of the appellant's 
claim is fully informed, the RO should attempt to verify his 
claim that his construction battalion participated in combat 
in Vietnam.  To that end, the RO should contact the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197 (formerly the Environmental Support 
Group) for its assistance.  The information obtained should 
show the location of MCB-7 during the relevant time period.  
This information in conjunction with the appellant's 
personnel records will enable the Board to fairly decide this 
case.

Accordingly, this claim is REMANDED for the following:

1.  Prepare a list of the appellant's 
service dates and include his personnel 
records showing his assignment to the 
United States Naval Mobile Construction 
Battalion Seven (MCB-7) from March to 
July 1967.  Forward it to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197 (formerly the Environmental Support 
Group), and request that it provide any 
information that might corroborate the 
appellant's claim that his unit 
participated in combat operations.  It is 
also requested that USASCRUR provide the 
Operational Reports/Lessons Learned for 
MCB-7 from March to July 1967 and 
pertinent records from any units to which 
it was attached during that period.

2.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claim for service connection 
for PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 
1996).  If the decision remains 
unfavorable, provide the appellant and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time within which 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed; however, he is 
free to furnish additional evidence to the RO while his case 
is in remand status.  Booth v. Brown, 8 Vet. App. 109, 112 
(1995).  

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



